Name: Commission Regulation (EEC) No 1264/89 of 8 May 1989 amending Regulation (EEC) No 1626/85 on protective measures applicable to imports of certain sour cherries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 126/20 9 . 5 . 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1264/89 of 8 May 1989 amending Regulation (EEC) No 1626/85 on protective measures applicable to imports of certain sour cherries Whereas stocks in the Community of such products in syrup are still considerable ; whereas that situation could expose the Community market to serious disturbances which might endanger the objectives set out in Article 39 of the Treaty, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 25/89 (2), and in particular Article 1 8 (2) thereof, Whereas Article 5 of Commission Regulation (EEC) No 1626/85 (3), as last amended by Regulation (EEC) No 1260/88 (*), provides that the Regulation shall apply until 9 May 1989 ; Whereas foreseeable trends in prices applied by non-member countries for certain sour cherries are such that the import prices are likely to remain significantly below the prices at which Community products can be marketed : HAS ADOPTED THIS REGULATION : Article 1 In Article 5 of Regulation (EEC) No 1626/85, '9 May 1989' is replaced by '9 July 1989'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . I1) OJ No L 118 , 29. 4. 1989, p . 29 . 0 OJ No L 156, 15. 6. 1 985, p. 13. 0 OJ No L 119, 7. 5 . 1988, p . 32.